

117 HR 1435 IH: American Right to Family Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1435IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide Temporary Resident Status for certain parents and spouses of citizens or lawful residents of the United States, and for other purposes.1.Short titleThis Act may be cited as the American Right to Family Act.2.Temporary resident status for certain long-term resident parentsSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended by adding at the end the following:(W)Temporary resident status for certain long-term resident parents(i)In generalSubject to section 214(s), an alien who files a petition for status under this subparagraph, if the Secretary of Homeland Security determines that—(I)the alien—(aa)has been physically present in the United States for a continuous period of not less than 10 years immediately preceding the date of the alien’s application; (bb)has been granted deferred action pursuant to the Deferred Action for Childhood Arrivals Memorandum announced by the Secretary of Homeland Security on June 15, 2012, or would have otherwise qualified for the Deferred Action for Childhood Arrivals announced by the Secretary of Homeland Security pursuant to the November 14, 2014, Memorandum; and(cc)is a covered person;(II)the alien—(aa)was issued an order of removal from the United States under sections 235 or 240 of the Immigration and Nationality Act, and—(AA)remained in the United States;(BB)was removed, deported, or permitted to depart voluntarily from the United States;(CC)resides outside of the United States; or(DD)unlawfully reentered the United States after being issued an order of removal under section 235 or 240 of the Immigration and Nationality Act;(bb)was physically present in the United States for a continuous presence of not less than 10 years immediately preceding the date of the alien’s order of removal; and(cc)is a covered person.(ii)DefinitionFor purposes of this subparagraph, a covered person is an alien who is—(I)the parent of a child who—(aa)is a citizen or national of the United States; or(bb)initially entered the United States before the age of 16 and has been continuously and physically present in the United States since their last entry; or(II)the spouse of a person who—(aa)is a citizen or lawful permanent resident of the United States; or(bb)initially entered the United States before the age of 16 and has been continuously and physically present in the United States since their last entry..3.Requirements for temporary resident status for certain long-term resident parentsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding the following subsection:(s)Requirements applicable to section 101(a)(15)(W) visas or nonimmigrant status(1)In generalIn the case of a nonimmigrant described in section 101(a)(15)(W), the alien—(A)is not inadmissible under section 212(a)(1), (a)(6)(E), (a)(8), or (a)(10) of the Immigration and Nationality Act;(B)is not inadmissible under section 212(a)(2), unless eligible for a waiver pursuant to subsection (6) of this section; and(C)has not ordered, incited assisted or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.(2)Credible evidence consideredIn acting on any petition filed under this subsection, the consular officer, Secretary of Homeland Security, or the Attorney General, as appropriate, shall consider any credible evidence relevant to the petition.(3)Work authorizationIn the case of a nonimmigrant described in section 101(a)(15)(W), the Secretary of Homeland Security shall authorize the alien to engage in employment in the United States during the period of authorized admission and shall provide the alien with an employment authorized endorsement or other appropriate document signifying authorization of employment. Work authorization provided under this paragraph shall be effective throughout the period the alien is in temporary resident status.(4)No numerical limitationsThe number of aliens who may be issued visas or otherwise provided status as nonimmigrants under section 101(a)(15)(W) shall have no numerical limitations.(5)Duration of StatusThe authorized period of status of an alien as a nonimmigrant under section 101(a)(15)(W) shall be valid for a period of 3 years, but the Secretary of Homeland Security shall extend or renew such period, with no limit on the number of such renewals, if—(A)the alien files a nonfrivolous application for renewal before the date of expiration of authorized stay determined by the Secretary; and(B)the Secretary determines that the alien continues to meet the conditions as defined by section 101(a)(15)(W) and subject to the requirements provided under this subsection.Further, in the case of an alien who files a nonfrivolous application for renewal before the date of expiration of the period of authorized stay by the Secretary, the alien’s period of temporary resident status and work authorization shall be deemed automatically extended during the pendency of the application. (6)Waivers for Certain MisdemeanorsInclude the same or similar language in section 240A(f)(3)(C), and explain that certain crimes related to section 212(a)(2) are also to be expressly excluded (and the applicant remains eligible for relief under this section) if described in section 240A(f)(D)(i)(ii)(I) (i.e. except simple possession of cannabis/paraphernalia, etc.) and include the language in treatment of certain crimes.(7)Nonexclusive reliefNothing in this subsection limits the ability of aliens who qualify for status under section 101(a)(15)(W) to seek any other immigration benefit or status for which the alien may be eligible..4.Cancellation of removal and temporary resident status for certain long-term resident parentsSection 240A of the Immigration and Nationality Act (8 U.S.C. 1229b) is amended by adding at the end the following:(f)Cancellation of removal and temporary resident status for certain long-Term resident parents(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security or the Attorney General shall cancel the removal of, and adjust to the status of an alien having lawful temporary residence, an alien who is inadmissible or deportable from the United States if—(A)the alien—(i)has been physically present in the United States for a continuous period of not less than 10 years immediately preceding the date of the alien’s application;(ii)subject to paragraph (7), was removed, deported, or permitted to depart voluntarily from the United States after having been physically present in the United States for a continuous period of not less than 10 years;(iii)has been granted deferred action pursuant to the Deferred Action for Childhood Arrivals Memorandum announced by the Secretary of Homeland Security on June 15, 2012, or would have otherwise qualified for the Deferred Action for Childhood Arrivals announced by the Secretary of Homeland Security pursuant to the November 14, 2014, Memorandum; or(iv)would have been eligible for a grant of deferred action pursuant to such policy, if the memorandum announcing the policy were fully in effect since the date issued;(B)the alien is the parent of a son or daughter who—(i)is a citizen or national of the United States; or(ii)initially entered the United States while under 16 years of age and has been continuously physically present in the United States since such entry; and(C)the alien—(i)is not inadmissible under paragraph (1), (6)(E), (6)(G), (8), or (10) of section 212(a);(ii)has not ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion; and(iii)is not barred from adjustment of status under this subsection based on the criminal and national security grounds described under paragraph (3), subject to the provisions of such paragraph.(2)Determination of continuous presence(A)Effect of notice to appearAny period of continuous physical presence in the United States of an alien who applies for temporary resident status under this subsection shall not terminate when the alien is served a notice to appear under section 239(a).(B)Treatment of certain breaks in presence or residence(i)In generalExcept as provided in clauses (ii) and (iii), an alien shall be considered to have failed to maintain continuous physical presence in the United States under this subsection if the alien has departed from the United States for any period exceeding 90 days or for any periods, in the aggregate, exceeding 180 days.(ii)Extensions for extenuating circumstancesThe Secretary may extend the time period described in clause (i) for an alien who demonstrates that the failure to timely return to the United States was due to extenuating circumstances beyond the alien’s control, including the serious illness of the alien, or death or serious illness of a parent, grandparent, sibling, or child of the alien.(iii)Travel authorized by the secretaryAny period of travel outside of the United States by an alien that was authorized by the Secretary of Homeland Secretary may not be counted toward any period of departure from the United States under clause (i).(3)Criminal and national security bars(A)Grounds of ineligibilityExcept as provided in subparagraphs (B) and (C), an alien is ineligible for cancellation of removal and adjustment of status under this subsection if any of the following apply:(i)The alien is inadmissible under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act.(ii)Excluding any offense under State law for which an essential element is the alien’s immigration status, and any minor traffic offense, the alien has been convicted of—(I)any felony offense;(II)three or more misdemeanor offenses (excluding simple possession of cannabis or cannabis-related paraphernalia, any offense involving cannabis or cannabis-related paraphernalia which is no longer prosecutable in the State in which the conviction was entered, and any offense involving civil disobedience without violence) not occurring on the same date, and not arising out of the same act, omission, or scheme of misconduct; or(III)a misdemeanor offense of domestic violence, unless the alien demonstrates that such crime is related to the alien having been—(aa)a victim of domestic violence, sexual assault, stalking, child abuse or neglect, abuse or neglect in later life, or human trafficking;(bb)battered or subjected to extreme cruelty; or(cc)a victim of criminal activity described in section 101(a)(15)(U)(iii).(B)Treatment of certain offenses(i)In generalNotwithstanding section 101(h), a crime described in clause (ii) shall only be considered for purposes of this subsection if—(I)such crime involves personal injury or death to another; or(II)the alien has been convicted of such a crime more than once during the 10 years immediately preceding the date of the alien’s application.(ii)Crime describedA crime described in this clause is—(I)a crime of reckless driving or of driving while intoxicated or under the influence of alcohol or of controlled substances; or(II)a crime involving controlled substances.(C)Waivers for certain misdemeanorsFor humanitarian purposes, family unity, or if otherwise in the public interest, the Secretary may—(i)waive the grounds of inadmissibility under subparagraphs (A), (C), and (D) of section 212(a)(2), unless the conviction forming the basis for inadmissibility would otherwise render the alien ineligible under subparagraph (A)(ii) (subject to clause (ii)); and(ii)for purposes of subclauses (II) and (III) of subparagraph (A)(ii), waive consideration of—(I)one misdemeanor offense if the alien has not been convicted of any offense in the 5-year period preceding the date on which the alien applies for adjustment of status under this subsection; or(II)up to two misdemeanor offenses if the alien has not been convicted of any offense in the 10-year period preceding the date on which the alien applies for adjustment of status under this subsection.(D)Authority to conduct secondary review(i)In generalNotwithstanding an alien’s eligibility for adjustment of status under this subsection, and subject to the procedures described in this subparagraph, the Secretary of Homeland Security or the Attorney General may, as a matter of non-delegable discretion, provisionally deny an application for adjustment of status if the Secretary or the Attorney General, based on clear and convincing evidence, which shall include credible law enforcement information, determines that the alien is described in clause (ii) or (iv).(ii)Public safetyAn alien is described in this clause if—(I)excluding simple possession of cannabis or cannabis-related paraphernalia, any offense involving cannabis or cannabis-related paraphernalia which is no longer prosecutable in the State in which the conviction was entered, any offense under State law for which an essential element is the alien’s immigration status, any offense involving civil disobedience without violence, and any minor traffic offense, the alien—(aa)has been convicted of a misdemeanor offense punishable by a term of imprisonment of more than 30 days; or(bb)has been adjudicated delinquent in a State or local juvenile court proceeding that resulted in a disposition ordering placement in a secure facility; and(II)the alien poses a significant and continuing threat to public safety related to such conviction or adjudication.(iii)Public safety determinationFor purposes of clause (ii)(II), the Secretary shall consider the recency of the conviction or adjudication; the length of any imposed sentence or placement; the nature and seriousness of the conviction or adjudication, including whether the elements of the offense include the unlawful possession or use of a deadly weapon to commit an offense or other conduct intended to cause serious bodily injury; and any mitigating factors pertaining to the alien’s role in the commission of the offense.(iv)Gang participationAn alien is described in this clause if the alien has, within the 5 years immediately preceding the date of the application, knowingly, willfully, and voluntarily participated in offenses committed by a criminal street gang (as described in subsections (a) and (c) of section 521 of title 18, United States Code) with the intent to promote or further the commission of such offenses.(v)Evidentiary limitationFor purposes of clause (iv), allegations of gang membership obtained from a State or Federal in-house or local database, or a network of databases used for the purpose of recording and sharing activities of alleged gang members across law enforcement agencies, shall not establish the participation described in such clause.(vi)Notice(I)In generalPrior to rendering a discretionary decision under this subparagraph, the Secretary of Homeland Security or the Attorney General shall provide written notice of the intent to provisionally deny the application to the alien (or the alien’s counsel of record, if any) by certified mail and, if an electronic mail address is provided, by electronic mail (or other form of electronic communication). Such notice shall—(aa)articulate with specificity all grounds for the preliminary determination, including the evidence relied upon to support the determination; and(bb)provide the alien with not less than 90 days to respond.(II)Second noticeNot more than 30 days after the issuance of the notice under subclause (I), the Secretary of Homeland Security or the Attorney General shall provide a second written notice that meets the requirements of such clause.(III)Notice not receivedNotwithstanding any other provision of law, if an applicant provides good cause for not contesting a provisional denial under this paragraph, including a failure to receive notice as required under this subparagraph, the Secretary of Homeland Security or the Attorney General shall, upon a motion filed by the alien, reopen an application for adjustment of status under this subsection and allow the applicant an opportunity to respond, consistent with subclause (I)(bb).(E)DefinitionsFor purposes of this paragraph—(i)the term felony offense means an offense under Federal or State law that is punishable by a maximum term of imprisonment of more than 1 year;(ii)the term misdemeanor offense means an offense under Federal or State law that is punishable by a term of imprisonment of more than 5 days but not more than 1 year;(iii)the term crime of domestic violence means any offense that has as an element the use, attempted use, or threatened use of physical force against a person committed by a current or former spouse of the person, by an individual with whom the person shares a child in common, by an individual who is cohabiting with or has cohabited with the person as a spouse, by an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs, or by any other individual against a person who is protected from that individual’s acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local government; and(iv)the terms convicted, conviction, adjudicated, and adjudication do not include a judgment that has been expunged or set aside, that resulted in a rehabilitative disposition, or the equivalent.(4)Work authorizationIn the case of an alien who has temporary resident status under this subsection, the Secretary of Homeland Security shall authorize the alien to engage in employment in the United States and provide the alien with an employment authorized endorsement or other appropriate work permit. Work authorization provided under this paragraph shall be effective throughout the period the alien is in temporary resident status under this subsection.(5)Terms of status(A)In generalTemporary resident status under this subsection shall be valid for a period of 3 years, unless such period is extended or renewed.(B)RenewalIn the case of an alien who has temporary resident status under this subsection, the Secretary of Homeland Security shall renew the status in 3-year increments, with no limit on the number of such renewals, if—(i)the alien files a nonfrivolous application for renewal before the date of expiration of the period of stay authorized by the Secretary; and(ii)the Secretary determines that the alien continues to meet the conditions for adjustment of status under this subsection.(C)Automatic extension during pendency of applicationIn the case of an alien who files a nonfrivolous application for renewal before the date of expiration of the period of stay authorized by the Secretary, the alien’s period of temporary resident status and work authorization shall be deemed extended during the pendency of the application.(6)Documents establishing continuous physical presenceTo establish that an alien has been continuously physically present in the United States, as required under paragraph (1), the alien may submit the following forms of evidence:(A)Passport entries, including admission stamps on the alien’s passport.(B)Any document from the Department of Justice or the Department of Homeland Security noting the alien’s date of entry into the United States.(C)Records from any educational institution the alien has attended in the United States.(D)Employment records of the alien that include the employer’s name and contact information, or other records demonstrating earned income.(E)Records of service from the Uniformed Services.(F)Official records from a religious entity confirming the alien’s participation in a religious ceremony.(G)A birth certificate for a child who was born in the United States.(H)Hospital or medical records showing medical treatment or hospitalization, the name of the medical facility or physician, and the date of the treatment or hospitalization.(I)Automobile license receipts or registration.(J)Deeds, mortgages, or rental agreement contracts.(K)Rent receipts or utility bills bearing the alien’s name or the name of an immediate family member of the alien, and the alien’s address.(L)Tax receipts.(M)Insurance policies.(N)Remittance records, including copies of money order receipts sent in or out of the country.(O)Travel records.(P)Dated bank transactions.(Q)Two or more sworn affidavits from individuals who are not related to the alien who have direct knowledge of the alien’s continuous physical presence in the United States, that contain—(i)the name, address, and telephone number of the affiant; and(ii)the nature and duration of the relationship between the affiant and the alien.(R)Any other evidence determined to be credible by the Secretary of Homeland Security or the Attorney General.(7)Eligibility of removed, deported, or voluntarily departed aliensAn alien who was removed, deported, or permitted to depart voluntarily from the United States may apply for relief under this subsection from abroad if the reason for their removal, deportation, or voluntary departure was that the alien—(A)was present in the United States after the expiration of the period of stay authorized by the Secretary of Homeland Security or was present in the United States without being admitted or paroled; or(B)committed an offense, if that offense does not render the alien ineligible for relief under this subsection pursuant to the provisions of paragraph (3).(8)Construction(A)In generalA denial of cancellation of removal under any other provision of this section shall not prejudice a decision under this subsection. An alien’s eligibility for temporary resident status under this subsection shall not preclude the alien from seeking any status under any other provision of law for which the alien may otherwise be eligible.(B)Determination of continuous presence and residenceSubsection (d) shall not apply to cancellation of removal or adjustment of status under this subsection.(C)Annual limitationSubsection (e) shall not apply to cancellation of removal or adjustment of status under this subsection..